DETAILED ACTION
The current office action is in response to the communication filed on 7/19/21.
Claim 1 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
The limitation “…a second set of analyses on the first results to produce…” in claim 1, line 12, should be “…a second set of analyses on the first  result to produce…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. 
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,973,392. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose performing data queries to obtain network data, filtering the network data, performing a first set of analyses on the network data and performing a second set of analyses. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,637,743. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose performing data queries to obtain network data, filtering the network data, performing a first set of analyses on the network data and performing a second set of analyses. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,070,439. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose performing data queries to obtain network data, filtering the network data, performing a first set of analyses on the network data and performing a second set of analyses. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “Kamble et al.” (US PGPUB 2014/0068338) (Hereinafter Kamble) in view of “Lakshmanan et al.” (US PGPUB 2014/0006871) (Hereinafter Lakshmanan).
With respect to claim 1, Kamble teaches a computing system (diagnostic system 100; Fig. 1, [0017]) comprising:
a memory (memory 138; Fig. 1, [0020]);
one or more processors (processor 135; Fig. 1, [0020]) communicatively coupled with the memory (Fig. 1, [0020]); and
one or more hierarchical analytics modules stored in the memory and executable by the one or more processors (Fig. 1, [0013]) to:
perform one or more data queries on one or more networks to obtain network data (gathering operating statistics (network data) related to distributed network 110 (one or more networks); [0019]);
perform a first set of analyses on the network data to produce a first result (symptoms 125 are generated based on the statistical performance data, the symptoms indicate switching faults or underperformance in the distributed network 110 by singular or multiple components; Fig. 1, [0019]-[0020]. The first set of analyses is performed when the symptoms 125 are generated based on the statistical performance data); 
perform a second set of analyses on the first results to produce a second result representing a diagnostic of a link or a device of the one or more networks (analyzing a batch of candidate symptoms 125 for potential diagnosis and recommended course of action; [0020]-[0021]. The second set of analyses is performed when candidate symptoms are analyzed for potential diagnosis and recommended course of action); and
store the second result in the memory (symptom statistics are stored in the system memory for potential diagnosis and recommended course of action; [0020]).
Kamble does not teach filter the network data based on one or more filtering items; wherein the first set of analyses are performed at least in part on the filtered network data.
However, Lakshmanan teaches filter the network data based on one or more filtering items; wherein the first set of analyses are performed at least in part on the filtered network data (a network analytics tool filters information received from a network for event and topology information; Fig. 3, [0038]-[0040]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate filtering network data to Kamble because Kamble discloses gathering operating statistics of a network and determining faults ([0019]) and Lakshmanan suggests filtering the network data ([0039]).
One of ordinary skill in the art would be motivated to utilize the teachings of Lakshmanan in the Kamble system in order to provide more effective analysis of network information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. US 2013/0151700. Discloses obtaining, analyzing and displaying network report data.
Bloch et al. US 2004/0024859. Discloses network resource utilization assessment and reporting.
Akatoki et al. US 2013/0007262. Discloses monitoring various apparatuses coupled to a network.
Jain. US 2014/0136690. Discloses evaluating electronic network devices in view of cost and service level considerations.
Sonkin et al. US 2011/0087767. Discloses collecting and analyzing specific types of data from local and remote devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
January 6, 2022